Citation Nr: 9903402	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  97-29 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to improved disability pension benefits based on 
income as of May 1, 1997.



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1943 to December 1945 
and from November 1950 to January 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that the RO adjudicated and denied in June 
1998 a claim for special monthly pension.  There is no 
indication that that decision has been properly appealed and 
is therefore not before the Board at this time.  The Board 
also notes that it received correspondence from the veteran 
in which he seeks compensation for disability resulting from 
VA medical treatment.  That claim has not been developed or 
adjudicated by the RO and is therefore referred thereto for 
the proper action.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO erred in denying entitlement 
to non-service connected pension benefits on the basis of 
excessive income.  He asserts that he and his spouse are 
unable to pay for medications and necessities of life with 
their current combined income and that they require 
supplementary income from VA to meet their obligations.  
Therefore, a favorable disposition is requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that, as of May 1, 1997, the 
veteran's countable annual income was excessive for 
entitlement to improved pension benefits. 



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's countable annual income for VA purposes, as 
of May 1, 1997, when adjusted for unreimbursed medical 
expenses, was more than $11,115.  


CONCLUSION OF LAW

The veteran's countable annual income, as of May 1, 1997, was 
excessive for purposes of improved disability pension 
benefits.  38 U.S.C.A. §§ 1503, 1521, 5107 (West 1991); 
38 C.F.R. §§ 3.23, 3.271, 3.272, 3.274 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A pension is available to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to non-service connected disabilities 
which are not the result of his own willful misconduct.  
38 U.S.C.A. § 1521(a) (West 1991); 38 C.F.R. § 3.342(a) 
(1998).  However, pension is not payable to a veteran with a 
spouse whose combined annual income exceeds statutory and 
regulatory limitations.  38 U.S.C.A. § 1522(a); 38 C.F.R. 
§ 3.274(a).    

In determining annual income for purposes of establishing 
eligibility for non-service connected pension, all payments 
of any kind or form or from any source shall be included as 
countable income during the 12-month annualization period in 
which received unless specifically excluded.  38 U.S.C.A. 
§ 1503(a); 38 C.F.R. §§ 3.252(c), 3.271(a).  

Exclusions from countable income include unreimbursed medical 
expenses paid within the 12-month annualization period.  
38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g).  Unreimbursed 
medical expenses will be excluded from the veteran's 
countable income when 1) they were or will be paid by a 
veteran or spouse for medical expenses of the veteran, 
spouse, children, parents and other relatives for whom there 
is a moral or legal obligation of support; 2) they were or 
will be incurred on behalf of a person who is a member or a 
constructive member of the veteran's or spouse's household; 
and 3) they were or will be in excess of 5 percent of the 
applicable maximum annual pension rate or rates for the 
veteran (including increased pension for family members but 
excluding increased pension because of need for aid and 
attendance or being housebound) as in effect during the 12-
month annualization period in which the medical expenses were 
paid. Id.  

The Board notes that in January 1997 the RO sent the veteran 
an Improved Pension Eligibility Verification Report to report 
income from January 1, 1996 to December 31, 1996 and from 
January 1, 1997 to December 31, 1997.  The RO also sent the 
veteran a Medical Expense Report to report unreimbursed 
medical expenses from January 1, 1996 to December 31, 1996.  
The veteran returned these forms to the RO without the 
requested information.  

In a February 1997 statement, the veteran reported an annual 
income of $15,287.  He did not include a report of 
unreimbursed medical expenses.  In February 1998 the veteran, 
in his Eligibility Verification Report, reported an annual 
income of $15,563.  Again, he did not include a report of 
unreimbursed medical expenses.

At the time of the May 1997 rating decision, the maximum 
annual pension rate for a veteran with one dependent was 
$11,115.  See 38 U.S.C.A. § 1521(c) note 1 and 38 C.F.R. 
§ 3.23(a)(1) (amendments to annual pension rates are 
published in the Federal Register).  The veteran's countable 
annual income was $15,287.  Therefore, the veteran must have 
more than $4,172 in excludable income to qualify for pension 
benefits.  

There is no suggestion that the veteran seeks or is entitled 
to exclusions other than unreimbursed medical expenses.  
While the veteran indicated in a recent statement that his 
unreimbursed medical expenses had averaged between $2,400 and 
$4,000 annually for the past three to four years, as stated 
above, the veteran did not submit a report of actual 
unreimbursed medical expenses for 1996 or 1997.  Therefore, 
actual unreimbursed medical expenses cannot be used to lower 
the veteran's countable income.  However, the Board may 
estimate unreimbursed medical expenses based only on a clear 
and reasonable expectation or a history of continuing 
expenses.  38 C.F.R. § 3.72(g).

In this case, the veteran did have continuing unreimbursed 
medical expenses in the form of Medicare and private Medicare 
supplemental insurance policies for him and his wife.  In 
October 1994, the veteran reported a total insurance cost of 
$2,710.  In his June 1997 notice of disagreement, he reported 
a total insurance cost of $3,031, $1,051 in Medicare 
insurance premiums and $1,980 in Medicare supplemental 
insurance.  However, in a letter dated April 1, 1996, to 
Golden Rule Insurance Company, it was indicated that the 
veteran's spouse canceled her Medicare supplemental insurance 
policy, effective as of that date, and correspondence dated 
in March 1997 indicated that the veteran canceled his own 
Medicare supplemental insurance policy as of January 1, 1997.  
Accordingly, the only unreimbursed medical expense which may 
be considered is the $1,051 in Medicare insurance premiums.

Five percent of the maximum annual pension rate is $556 (or 
$11,115 x .05).  Therefore, the total amount of unreimbursed 
medical expense that is excludable from annual countable 
income is $495 (or $1,051 less $556).  The veteran's annual 
countable income then is $15,287.00 less $495, or $14,792.  
This figure clearly exceeds the maximum annual pension rate 
of $11,115..  Therefore, pension is not payable.  38 U.S.C.A. 
§§ 1503, 1521, 1522(a); 38 C.F.R. §§ 3.23, 3.271, 
3.272, 3.274(a).  

Although the Board is sympathetic to the veteran's claim and 
his particular circumstances, action by the Board and VA is 
bound by the applicable law and regulations as written.  
38 U.S.C.A. § 7104(c).  The threshold requirement for pension 
benefits is receipt of an annual income less than the maximum 
annual pension rates determined by law.  According to the 
available information, the veteran has not satisfied this 
basic requirement.  However, the RO has determined that the 
veteran is permanently and totally disabled for pension 
purposes.  He is free to submit additional information 
regarding income and unreimbursed medical expenses for 
purposes of establishing pension based on income.  


ORDER

Entitlement to improved disability pension benefits based on 
income as of May 7, 1997, is denied.  



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 5904(c)(2) 
(West 1991), a finding or order of the Board of Veterans' 
Appeals upon review of an agent's or attorney's fee agreement 
may be reviewed by the United States Court of Veterans 
Appeals under 38 U.S.C.A. § 7263(d) (West 1991).  Under 
38 U.S.C.A. § 7266 (West 1991 & Supp. 1997), a final decision 
of the Board of Veterans' Appeals may be appealed to the 
United States Court of Veterans Appeals by a person adversely 
affected by the decision within 120 days from the date of 
mailing of notice of the decision.  The date which appears on 
the face of this decision constitutes the date of mailing and 
the copy of this decision which you have received is your 
notice of the action taken by the Board of Veterans' Appeals.



- 6 -
